Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
	The Applicants’ Amendment to the Claims filed on 09/06/2022 is entered.
	Claims 12-19 are cancelled.
	Claims 1-11 and 20-21 are pending and examined.
Claims 1-11 and 20-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following references are the closest prior art: Hoogenbottom et al (of record);
and US2004/0235175 (of record). However, none of these references teach or fairly suggest the limitation required by the independent claims 1 or 7 wherein the MCS comprises the restriction site combination in the sequential order of NdeI, BglII, HindIII, and AscI or the sequential order of NcoI, XbaI, NheI, and NotI.  The prior art does not teach or fairly suggest the presently amended claims as a whole.
Further, regarding independent claim 21, the prior art does not teach or suggest an expression cassette having SEQ NO 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, or 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658